*647MEMORANDUM **
Balbir Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings to re-apply for asylum, withholding of removal, and protection under the Convention Against Torture. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the BIA’s denial of a motion to reopen for abuse of discretion, Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002), and we deny the petition for review.
The BIA did not abuse its discretion in denying Singh’s motion to reopen as untimely because Singh did not file the motion within 90 days of the BIA’s final order of removal, see 8 U.S.C. § 1229a(c)(6)(B), and did not present sufficient evidence of changed circumstances in India to excuse the untimeliness. See Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir.2004) (holding “the critical question is ... whether circumstances have changed sufficiently that a petitioner who previously did not have a legitimate claim for asylum now has a well-founded fear of future persecution”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.